Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment filed on 30 August 2021 has been entered. Claims 1, 3, 4, 9, 10, 12, and 13 have been amended.  Claims 2, 5, 11, and 14 have been cancelled.  No claims have been added.  Claims 1, 3, 4, 6-10, 12, and 13 are still pending in this application, with only claims 1 and 10 being independent.

Allowable Subject Matter
Claims 1, 3, 4, 6-10, 12, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 13, the prior art, whether taken alone or in combination, fails to disclose, teach, or render obvious the specifically called for structural arrangement of a backlight module comprising the first compensation light structure further comprises a light transmissive layer disposed at the gap, the first compensation light structure is provided with two first semi-convex lenses, the second compensation light structure is provided with two second semi- convex lenses, a side of the light transmissive layer facing the light guide plate has two slopes and a plane, the plane is connected to the two slopes, the two slopes are center-symmetrical with respect to the plane, the two slopes are respectively provided with the first semi-convex lenses, a number of the first semi-convex lenses on the two slopes is the same, the plane is provided with a reflective layer, each of the second semi-convex lenses has a curved side and a planar side, the planar side of the second semi-convex lens is disposed on the light incident side of the light guide plate and corresponds to the gap, and the curved side of the second semi-convex lens faces the light source layer in combination with each and every remaining limitations of the claims.
Regarding independent claims 1 and 10, the prosecution history, especially at the previous Remarks by Applicant (30 Aug 2021, pages 7-10) clearly indicates the reasons for allowance.
The remaining claims are indicated allowable due only to their dependency on at least one of the independent claims.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719.  The examiner can normally be reached on MTW 9:30 to 3:30pm and F 9:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LEAH SIMONE MACCHIAROLO/            Primary Examiner, Art Unit 2875